
	

113 HR 439 IH: To ensure that the Metropolitan Washington Airports Authority complies with certain Federal regulations and statutes.
U.S. House of Representatives
2013-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 439
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2013
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To ensure that the Metropolitan Washington Airports
		  Authority complies with certain Federal regulations and
		  statutes.
	
	
		1.Application of Federal
			 regulations and statutes
			(a)Federal
			 acquisition regulationThe
			 Metropolitan Washington Airports Authority shall comply with the Federal
			 Acquisition Regulation.
			(b)Employment of
			 relatives; restrictionsSection 3110(a)(1) of title 5, United
			 States Code, is amended—
				(1)in subparagraph
			 (C) by striking and;
				(2)by redesignating
			 subparagraph (D) as subparagraph (E); and
				(3)by inserting after
			 subparagraph (C) the following:
					
						(D)the Metropolitan Washington Airports
				Authority;
				and
						.
				
